EXHIBIT 2.2 AMENDMENT TO AGREEMENT AND PLAN OF REORGANIZATION THIS AMENDMENT TO AGREEMENT AND PLAN OF REORGANIZATION (this “Amendment”), dated as of December 6, 2007, is made and entered into by and among SUMMIT FINANCIAL GROUP, INC., a West Virginia corporation(“Summit”), GREATER ATLANTIC FINANCIAL CORP., a Delaware corporation (“Greater Atlantic”) and SFG II, INC., a West Virginia corporation (“SFG”). WHEREAS, Summit and Greater Atlantic entered into an Agreement and Plan of Reorganization dated as of April 12, 2007 (the “Agreement”); and WHEREAS, SFG became a party to the Agreement by executing that certain Supplement for Merger Sub Accession to Merger Agreement dated October 22, 2007; and WHEREAS, pursuant to the terms of the Agreement Greater Atlantic will be merged into SFG with SFG surviving the merger (the “Merger”); and WHEREAS, the Agreement provides that the Board of Directors of Greater Atlantic or Summit may terminate the Agreement in the event the Merger is not consummated by December 31, 2007; and WHEREAS, pursuant to Section 10.02 of the Agreement, Summit, Greater Atlantic and SFG have agreed to amend Section 9.01(c) of the Agreement to extend the date on which the Agreement may be terminated if the Merger is not consummated to March 31, 2008. NOW THEREFORE, for valid consideration, the parties hereto agree as follows: 1.Amendment to the Agreement.Effective as of the date of this Amendment, Section 9.01(c) of the Agreement is amended to read as follows: “(c)Delay.At any time prior to the Effective Time, by Summit or GFAC, if its Board of Directors so determines by vote of a majority of the members of its entire
